

EMPLOYMENT AGREEMENT


 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) shall be effective on the 1st day of
January, 2006 (the “Effective Date”), by and between Adams Golf, Inc. and its
subsidiaries with its principal place of business at 2801 East Plano Parkway,
Plano, Texas (collectively, the “Company”), and Mr. Barney Adams (the
“Chairman”).
 
W I T N E S E T H:
 
WHEREAS, the Company desires to employ the Chairman in the capacity of
non-executive Chairman of the Board of Directors;
 
WHEREAS, the Chairman desires and is willing to accept employment with the
Company on the terms and subject to the conditions set forth below;
 
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, the parties agree as follows:
 
1. EMPLOYMENT AND DUTIES. 
 
During the term of this Agreement the Company shall employ the Chairman as its
Chairman of the Board of Directors. The Chairman’s duties shall be those
reasonably expected of a non-executive Chairman of the Board of Directors in a
similarly capitalized corporation. Additionally, the Chairman shall participate
in Public Relations efforts and consult on Research and Design as directed by
the Chief Executive Officer and the Board of Directors. The Chairman shall
devote his knowledge, skills, professional time, attention and energies to the
Public Relations and Research and Design of Products for the Company in order to
perform faithfully, competently and diligently any duty assigned to him by the
Chief Executive Officer. Notwithstanding the foregoing, it is understood and
agreed between the parties that the Chairman shall have no authority or duties
over operational or executive matters other than as a voting member of the Board
of Directors as provided in the by-laws of the Company. Pursuant to his duties
hereunder, the Chairman will create and promote the Company’s goodwill among its
customers, employees, suppliers, and other parties with whom it has business
relationships.
 
2. TERM.
 
The term of this Agreement shall commence on the Effective Date and shall
continue in effect through December 31, 2008 (the “Term”), unless earlier
terminated pursuant to the provisions set forth in Section 5 of this Agreement.
The Chairman’s termination or resignation pursuant to Section 5 of this
Agreement shall not, in any way, prejudice the Chairman’s rights under this
Agreement or as provided by Texas law.
 

--------------------------------------------------------------------------------

Employment Agreement 
Page 1  of  12
   

 

--------------------------------------------------------------------------------


 
3. PLACE OF EMPLOYMENT.
 
The place of employment shall be at the Company’s principal office currently
located in Plano, Texas; provided, however, that the Company may from time to
time reasonably require the Chairman to travel temporarily to other locations on
Company business. 
 
4. COMPENSATION.
 
In consideration of all of the services to be rendered by the Chairman to the
Company hereunder, the Company hereby agrees to pay the Chairman, and the
Chairman hereby agrees to accept from the Company, the following compensation:
 
(a) Annual Base Salary. The Chairman shall be paid Two Hundred Fifty Four
Thousand and Four Hundred ($254,400) dollars annually which will continue during
the Term of this Agreement and which will be payable in equal installments in
accordance with the Company’s general salary payment policies, but no less
frequently than monthly (“Annual Base Salary”).
 
(b) Employee Benefit Plans.
 
(i) General. During the Term of this Agreement, the Chairman, and his
“dependents” as that term may be defined under any applicable employee benefit
plan of the Company, shall be entitled to participate in and receive benefits
under any and all employee benefit plans and programs which are from time to
time generally made available to executive employees of the Company.
 
(ii) Health Insurance. During the Term of this Agreement, the Company shall
provide the Chairman, at the Company’s expense, with any health insurance plan
provided to qualifying employees of the Company (identified as of the Effective
Date as the “Adams Golf Ltd. Employee Medical Benefit Plan”), including any
enhanced health insurance plan benefits which may be provided to qualifying
executive employees of the Company (identified as of the Effective Date as
“Exec-U-Care”).
 
(c) Expenses. During the Term of this Agreement, the Chairman shall be entitled
to receive reimbursement for all reasonable expenses incurred by the Chairman in
connection with the fulfillment of his duties herein, provided the Chairman has
complied with all policies and procedures relating to the reimbursement of such
expenses as may from time to time be established by the Company including, but
not limited to, the providing of all supporting backup to such expenses as is
required by the Internal Revenue Service. It is expressly agreed that reasonable
expenses shall include the lease of a car at the Company’s expense. Any lease
agreement for a car shall not bind the Company beyond the term of this
Agreement.
 

--------------------------------------------------------------------------------


(d) Office and Support Staff. During the Term of this Agreement, the Chairman
shall be entitled to an office (but not necessarily the office historically used
by the Chairman), furnishings, other appointments, and access to secretarial or
other assistants (including without limitation, access to Ann Neff, his former
assistant) as reasonably necessary to perform the Chairman’s duties and
obligations as set forth herein and comparable to other similarly situated
executive employees of the Company.
 
(e) Promotional Items. During the Term of this Agreement, the Chairman shall be
entitled to provide Company products, at the Company’s expense (not to exceed a
maximum of Five Thousand ($5,000) dollars annually), to customers, vendors, or
suppliers as the Chairman in his sole discretion determines, provided that the
Chairman’s objective is to enhance the business and goodwill of the Company.
 
5. TERMINATION OF AGREEMENT.
 
This Agreement (other than the provisions as applicable of Section 12, which
shall survive such termination) may be terminated as provided herein:
 
(a) Termination by the Company for “Cause”. For purposes hereof, the Company
shall have “Cause” to terminate the Chairman’s employment hereunder in any of
the following events:
 
(i) the deliberate and intentional breach of any material provision of this
Agreement, which breach the Chairman shall have failed to reasonably cure within
thirty (30) days after the Chairman’s receipt of written notice from the Company
specifying the specific nature of the Chairman’s breach; or
 
(ii) the deliberate and intentional engaging by the Chairman in gross misconduct
that is materially and demonstrably harmful to the best interests, monetary or
otherwise, of the Company; or
 
(iii) a conviction of the Chairman for a felony involving moral turpitude, fraud
or deceit.
 
(b) Resignation by the Chairman Without “Good Reason”. The Chairman may resign
from his employment with the Company for any reason upon sixty (60) days prior
written notice to the Company. For purposes of this Agreement, a resignation by
the Chairman shall be for “Good Reason” only upon the occurrence of one or more
of the events described in subsection 5(d).
 
(c) Termination by the Company Without “Cause”. For purposes hereof, if the
Company terminates the Chairman’s employment for any reason other than those
listed in subsection 5(a), then such termination shall be without “Cause.”
 
(d) Resignation by the Chairman for “Good Reason”. The Chairman’s employment
under this Agreement shall be deemed to have been terminated other than for
Cause and for “Good Reason” (as herein so used), if the Chairman tenders his
resignation within:
 

--------------------------------------------------------------------------------


(i) thirty (30) days of the occurrence of any material breach by the Company of
any of the terms of, or the failure to perform any covenant or agreement
contained in this Agreement, which breach or failure to perform shall not have
been cured by the Company within thirty (30) days after the Company’s receipt
from the Chairman of written notice specifying in reasonable details the nature
of the Company’s breach or failure to perform; or
 
(ii) thirty (30) days of the occurrence of any substantial reduction in title,
position, reporting requirements, responsibilities, or duties of the Chairman,
which occurrence shall not have been cured by the Company within thirty (30)
days after the Company’s receipt from the Chairman of written notice specifying
in reasonable details the nature of such occurrence; or
 
(iii) thirty (30) days of the occurrence of any reduction in the Annual Base
Salary; or
 
(iv) thirty (30) days of the Company’s failure to obtain the full assumption in
writing of this Agreement by any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) of the Company’s business and/or
assets not less than five (5) days prior to any sale, merger, consolidation, or
other disposition of the Company’s business or assets; or
 
(v) delivery by the Company to the Chairman of written notice of the Company’s
approval for the Chairman to tender his resignation with Good Reason.
 
(e) Termination on Death. In the event of the Chairman’s death, this Agreement
will be deemed to have terminated on the date of his death.
 
(f) Termination on Disability. If the Chairman becomes unable to perform his
duties as described herein due to injury, illness, or disability (physical or
mental) during one (1) consecutive period of one hundred twenty (120) days,
which incapacity is, in the Company’s judgment, prejudicial to the Company’s
best interests, then the Company or the Chairman may terminate this Agreement.
If the Chairman is incapacitated, then his legally designated representative may
terminate this Agreement.
 
(g) Termination by Mutual Written Agreement. This Agreement and the Chairman’s
employment with the Company may be terminated at any time by the mutual written
agreement of the Chairman and the Company.
 
6. SEVERANCE. 
 
Upon the termination of this Agreement, the Company agrees to make severance
payments as follows:
 

--------------------------------------------------------------------------------


(a) Termination by the Company for “Cause”. If the Company terminates this
Agreement for “Cause” pursuant to subsection 5(a), then the Chairman shall not
be entitled to any severance pay. However, in such event the Company shall pay
to the Chairman his accrued but unpaid Annual Base Salary and any amount due
(and not previously paid) to the Chairman under subsection 4(c) for reasonable
expenses incurred by the Chairman in the performance of his duties hereunder.
 
(b) Resignation by the Chairman Without “Good Reason”. If the Chairman
terminates this Agreement without “Good Reason” pursuant to subsection 5(b),
then the Chairman shall not be entitled to any severance pay. However, in such
event the Company shall pay to the Chairman his accrued but unpaid Annual Base
Salary and any amount due (and not previously paid) to the Chairman under
subsection 4(c) for reasonable expenses incurred by the Chairman in the
performance of his duties hereunder.
 
(c) Termination by the Company Without “Cause” or Resignation by the Chairman
for “Good Reason”. If the Company terminates this Agreement without “Cause”
pursuant to subsection 5(c) or if the Chairman resigns for “Good Reason”
pursuant to subsection 5(d), then the Company will pay the Chairman the
following compensation and benefits:
 
(i) Severance Payment. A lump sum payment (the “Severance Payment”) in cash
equal to one year’s Annual Base Salary at the then current rate in effect
immediately prior to the Chairman’s termination or resignation. The Company
shall make the Severance Payment beginning six (6) months after termination or
resignation, and in twenty-four (24) semi-monthly installments to coincide with
the Company’s salaried payroll schedule. Additionally, in such event the Company
shall pay to the Chairman his accrued but unpaid Annual Base Salary as of the
date of the termination or resignation, and any amount due (and not previously
paid) to the Chairman under subsection 4(c) for reasonable expenses incurred by
the Chairman in the performance of his duties hereunder.
 
(ii) Employee Benefit Plans, Including Without Limitation, Health Insurance.
Upon the Chairman’s termination or resignation, the Company shall provide any
benefit due to the Chairman in accordance with the terms and conditions of each
Company-sponsored employee benefit plan in which the Chairman, and any of his
dependants, participated prior to the date of his termination or resignation.
Additionally, the Company shall provide health care plan benefits to the
Chairman and his eligible dependents in accordance with the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”).
 

--------------------------------------------------------------------------------


The Company agrees that for a one year period following the date of the
Chairman’s termination or resignation, the Company shall pay the COBRA premiums
for all of the Chairman’s health insurance continuation coverage, provided that
the Chairman elects such continuation coverage within sixty (60) days of his
termination or resignation. Thereafter, if the Chairman is eligible and wishes
to continue his COBRA coverage, the Chairman shall be solely responsible for
payment of the entire COBRA premium during any applicable COBRA continuation
period.
 
On a benefit by benefit basis, the Chairman may give written notice to the
Company of his decision to decline election of continuation coverage, and then
the Company shall pay to the Chairman a lump sum cash payment in an amount equal
to the present value (using an 8% annual discount rate) of the projected cost to
the Company of providing such benefit during a one year continuation period from
the date of the Chairman’s termination or resignation. The aggregate amount of
cash to which the Chairman is entitled pursuant to the preceding sentence shall
be payable to the Chairman within sixty (60) days after the date of the
termination or resignation of Chairman’s employment hereunder.
 
(iii) Unpaid Annual Base Salary and Expenses. The Company shall pay to the
Chairman any accrued but unpaid Annual Base Salary and any amount due (and not
previously paid) to the Chairman under subsection 4(c) for reasonable expenses
incurred by the Chairman in the performance of his duties hereunder.
 
The Chairman’s subsequent death or disability shall in no way affect or limit
the Company’s obligations under this Section.


(d) Termination on Death. If this Agreement terminates pursuant to the death of
the Chairman under subsection 5(e), then the Company shall pay to the Chairman’s
wife, if she has not predeceased him and if she is married to the Chairman on
the date of his death, a lump sum payment (the “Widow Payment”) in cash equal to
one year of the Chairman’s Annual Base Salary at the then current rate in effect
at the time of the Chairman’s death, payable in twelve (12) equal monthly
installments following the Chairman’s date of death. If the Chairman is not
married at the time of his death or if the Chairman’s wife has predeceased the
Chairman, then the Company shall make the Widow Payment to the Chairman’s
estate. Additionally, in the event of the Chairman’s death, the Company shall
pay to the Chairman’s wife, or his estate if she has predeceased him or is not
married to him on the date of his death, the Chairman’s accrued but unpaid
Annual Base Salary and any amount due (and not previously paid) to the Chairman
under subsection 4(c) for reasonable expenses incurred by the Chairman in the
performance of his duties hereunder.
 
(e) Termination on Disability. If the Company, the Chairman or the Chairman’s
legally designated representative terminates this Agreement by reason of
disability pursuant to subsection 5(f), then the Company shall pay to the
Chairman the difference between (i) the Chairman’s Annual Base Salary at the
then current rate in effect at the time of the Chairman’s disability, calculated
on a monthly basis, and (ii) any disability compensation received by the
Chairman (the “Disability Payments”). The Company’s obligation to make the
Disability Payments described herein shall commence on the date this Agreement
is terminated by reason of disability pursuant to subsection 5(f) and shall end
on the first year anniversary of such date (the “Disability Payment Period”).
 

--------------------------------------------------------------------------------


(f) Death While on Disability. If this Agreement is terminated by reason of
disability pursuant to subsection 5(f) and the Chairman dies during the
Disability Payment Period, the Company shall make the Widow Payment described in
subsection 6(d) in lieu of making additional Disability Payments, provided that
the Chairman’s wife has not predeceased him and she is married to the Chairman
on the date of his death. If the Chairman is not married at the time of his
death or if the Chairman’s wife has predeceased the Chairman, then the Company
shall make the Widow Payment and any Disability Payments that have accrued but
remain unpaid at the time of the Chairman’s death to the Chairman’s estate.
 
(g) Termination by Mutual Written Agreement. In the event that the Chairman and
the Company shall terminate the Chairman’s employment by mutual written
agreement, the Company shall pay such compensation and provide such benefits, if
any, as the parties may mutually agree upon in writing.
 
7. COVENANTS AS TO CONFIDENTIAL INFORMATION AND COMPETITIVE CONDUCT.
 
The Chairman acknowledges and agrees as follows: (i) this Section 7 is necessary
for the protection of the legitimate business interests of the Company, (ii) the
restrictions contained in this Section 7 with regard to geographical scope,
length of term and types of restricted activities are reasonable, (iii) the
Chairman has received adequate and valuable new consideration as set forth
herein for entering into this Agreement, and (iv) the Chairman’s expertise and
capabilities are such that this obligation and the enforcement of it by
injunction or otherwise will not adversely affect the Chairman’s ability to earn
a livelihood.


(a) Confidentiality of Information and Nondisclosure. The Chairman acknowledges
and agrees that his employment by the Company under this Agreement necessarily
involves proprietary information pertaining to the business of the Company and
its related entities. Accordingly, the Chairman agrees that at all times during
the terms of this Agreement and at all times thereafter, he will not, directly
or indirectly, without the express written approval of the Company, unless
directed by applicable legal authority having jurisdiction over the Chairman,
disclose to or use, or knowingly permit to be so disclosed or used, for the
benefit of himself, any person, corporation or other entity other than the
Company, except as required in the course of his employment:
 
(i) any information concerning any financial matters, customer relationships,
competitive status, supplier matters, internal organizational matters, current
or future plans, or other business affairs of or relating to the Company or its
subsidiaries,
 

--------------------------------------------------------------------------------


(ii) any management, operational, trade, technical or other secrets or any other
proprietary information or other data of the Company or its subsidiaries,
 
(iii) any other information related to the Company or its related entities that
the Chairman should reasonably believe will be damaging to the Company or its
related entities and which has not been published and is not generally known
outside of the Company.
 
The Chairman acknowledges that all of the foregoing constitutes confidential
and/or proprietary information of the Company, which is the exclusive property
of the Company. Excluded from this confidential and/or proprietary information
of the Company shall be (i) information known by or generally available to the
public through no breach by the Chairman of this Agreement and which the public
may use without any direct or indirect obligation to the Company and (ii)
information that documentary evidence demonstrates was independently developed
by the Chairman.


(b) Restrictive Covenant. During the term of, and for a period of one (1) year
(the “Restrictive Period”) after the termination of the Chairman’s employment
other than by the Company without Cause or by the Chairman with Good Reason, the
Chairman shall not render, directly or indirectly, services to (as an employee,
consultant, independent contractor or in any other capacity) any person, firm,
corporation, association or other entity which conducts the same or similar
business as the Company or its subsidiaries at the date of the Chairman’s
termination of employment within the states in which the Company or any of its
subsidiaries is then doing business at the date of the Chairman’s termination of
employment hereunder without the prior written consent of the Chief Executive
Officer which may be withheld at his sole discretion. In the event that this
Agreement expires after termination and is not renewed by the parties, the
Restrictive Period shall not extend beyond the termination of employment unless
the Company pays the Chairman an additional amount equal to one year’s Annual
Base Salary, in which case it shall extend for a period of one (1) year. The
Chairman further agrees that at no time during the Restrictive Period will the
Chairman attempt to directly or indirectly solicit or hire employees of the
Company or its subsidiaries or induce any of them to terminate their employment
with the Company or any of the subsidiaries.
 
(c) Company Remedies. The Chairman acknowledges and agrees that any breach of
this Agreement by him will result in immediate and irreparable harm to the
Company and that the Company cannot be reasonably or adequately compensated by
damages in an action at law. In the event of a breach by the Chairman of the
provisions of this Section 7 as determined by an Arbitrator, the Company shall
be entitled to, to the extent permitted by law, immediately to cease paying or
providing the Chairman or his dependents any compensation or benefits provided
pursuant to Sections 4 or 6 of this Agreement as liquidated damages, and also to
obtain immediate injunctive relief restraining the Chairman from conduct in
breach of the covenants contained in this Section 7. Nothing herein shall be
construed as prohibiting the Company from pursuing any other remedies available
to it for such breach, including the recovery of damages from the Chairman under
the provisions of Section 12.
 

--------------------------------------------------------------------------------


8. AGREEMENT SURVIVES MERGER OR DISSOLUTION.
 
This Agreement shall not be terminated by the Company’s voluntary or involuntary
dissolution or by any merger in which the Company is not the surviving or
resulting corporation, or on any transfer of all or substantially all of the
Company’s assets. In the event of any such merger or transfer of assets, the
provisions of this Agreement shall be binding on and inure to the benefit of the
surviving business entity or the business entity to which such assets shall be
transferred and to the Chairman and his heirs.


9. OWNERSHIP OF INTANGIBLES.
 
In relation to the Company’s products, namely, standard golf clubs (including
woods, irons, and putters), golf bags, and golf apparel, any processes,
inventions, patents, copyrights, trademarks, and other intangible rights that
may be conceived or developed by the Chairman, either alone or with others,
during the term of Chairman’s employment, whether or not conceived or developed
during Chairman’s working hours, and with respect to which the equipment,
supplies, facilities, or trade secret information of the Company was used, or
that relate at the time of conception or reduction to practice of the invention
to the business of the Company or to the Company’s actual or demonstrably
anticipated research and development, or that result from any work performed by
Chairman for the Company, shall be the sole property of the Company. Chairman
shall execute all documents, including patent applications and assignments,
required by the Company to establish the Company’s rights under this Section.


10. INDEMNIFICATION BY THE COMPANY.
 
The Company shall, to the maximum extent permitted by law, indemnify and hold
the Chairman harmless against expenses, including reasonable attorneys’ fees,
judgments, fines, settlements, and other amounts actually and reasonably
incurred in connection with any proceeding arising by reason of the Chairman’s
employment by the Company. The Company shall advance to the Chairman any expense
incurred in defending any such proceeding to the maximum extent permitted by
law.


11. DISCLOSURE OF CUSTOMER INFORMATION AND SOLICITAITON OF OTHER EMPLOYEES
PROHIBITED. 
 
In the course of his employment, the Chairman will have access to confidential
records and data pertaining to the Company’s customers and to the relationship
between these customers and the Company’s account executives. Such information
is considered secret and is disclosed to the Chairman in confidence. During his
employment by the Company and for one (1) year after termination of that
employment, the Chairman shall not directly or indirectly disclose or use any
such information, except as required in the course of his employment by the
Company. Nothing in this Section shall apply to gifts, meals, and entertainment
if the Chairman’s objective is to enhance the business and goodwill of the
Company.
 

--------------------------------------------------------------------------------


12. ARBITRATION.
 
In the event of any controversy, dispute, or claim arising out of, or relating
to, any of the provisions of this Agreement, the parties hereby agree that the
matter or dispute shall be submitted to arbitration according to the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association. The arbitration shall be conducted in Dallas, Texas. The matter
shall be decided by a single arbitrator selected according to such rules. The
cost of arbitration shall be borne as the arbitrator determines. Each party
shall bear its own respective attorneys’ fees during the arbitration, but the
arbitrator may award all or part of the reasonable attorney’s fees incurred to
the prevailing party. The results of the arbitration shall be binding upon both
sides and no appeal shall be available therefrom. Notwithstanding this section,
the Company may seek a temporary restraining order and a temporary injunction
with regard to the enforcement of the provisions of Section 7 prior to or during
the pendency of any such arbitration.
 
13. WAIVER OF BREACH.
 
Failure of any party to protest a breach by any other party or waiver by any
party of a breach shall not operate as or be construed as a waiver of rights or
remedies as to that breach and a waiver by any party of a breach shall not
operate as or be construed as a waiver of rights or remedies as to any
subsequent breach by any other party.
 
14. NON-RELIANCE.
 
Each party to this Agreement represents, warrants and acknowledges that in
entering into this Agreement that it has not relied upon any act,
representation, or warranty by any other party thereto, or by any of their
representatives or attorneys, except as may be expressly contained in this
Agreement. Each party further represents and warrants that he/it has thoroughly
discussed all aspects of this Agreement with his/its attorneys, that he/it has
had a reasonable time to review this Agreement, that he/it fully understands the
provisions of this Agreement and the effect thereof and that he/it is entering
into this Agreement voluntarily and of his/its own free will.
 
15. CONSTRUCTION OF AGREEMENT.
 
Wherever the context shall so require, all words herein in the male gender shall
be deemed to include the female or neuter gender, all singular words shall
include the plural, and all plural words shall include the singular.
 
16. TEXAS LAW TO APPLY.
 
This Agreement shall be construed under and in accordance with the laws of the
State of Texas, and all obligations of the parties created hereunder to be
performed in Dallas County, Texas.
 

--------------------------------------------------------------------------------


17. SEVERABILITY.
 
If any one or more of the provisions contained in this Agreement for any reason
are held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
thereof and this Agreement shall be construed as if such invalid, illegal, or
unenforceable provision had never been contained herein.
 
18. HEADINGS.
 
The headings used in this Agreement are used for administrative purposes only
and do not constitute substantive matters to be considered in construing the
terms of this Agreement.
 
19. ENTIRE AGREEMENT AND INTEGRATION.
 
This Agreement constitutes the entire agreement among the parties hereto
relating to the subject matter hereof, and supersedes all prior agreements and
understandings, whether oral or written, with respect to the same. No
modification, alteration, amendment, or rescission of or supplement to this
Agreement shall be valid or effective unless the same is in writing and signed
by all parties hereto.
 
20. NOTICES.
 
Any parties’ address for notice may be changed by written notice delivered to
the other party in accordance with this paragraph. Any notice by certified mail
shall be deemed delivered upon actual receipt. Any notice or communication
required or permitted hereunder shall be in writing and personally delivered or
mailed by certified mail, return receipt requested, or delivered by an overnight
express courier, addressed to the Company or the Chairman, as the case may be,
at the addresses set forth below:
 
If to the Company:
Adams Golf, Inc.
2801 East Plano Parkway
Plano, Texas 75074
Attn: President
   
If to the Chairman:
Mr. Barney Adams
5909 Haraby Court
Dallas, Texas 75248



21. PARTIES BOUND.
 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, executors, administrators, legal
representatives, successors, and assigns where permitted by this Agreement.
 

--------------------------------------------------------------------------------


22. COUNTERPARTS.
 
This Agreement may be executed in any number of counterparts and each of such
counterparts shall for all purposes be deemed to be an original.
 
Executed by the parties on the date written below.
 

THE COMPANY:     ADAMS GOLF, INC.                
Date: 2/16/06
 
 By:  
/S/ OLIVER G. BREWER      
Oliver Brewer
Its: Chief Executive Officer and President
                THE CHAIRMAN:              
Date: 2/16/06
 
By:  
/S/ BARNEY ADAMS    
  
Barney Adams
 
     


--------------------------------------------------------------------------------


 